 

 

 

Los FILED

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   

 

 

JUL 12 2024

CLERK, Us DISTRICT
SOUTHEAN Nore ICT COURT
ay AN DISTRICT OF CAUFORNIA

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

  
 
 

 

  

      

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
JOSE ROGELIO FLORES (1)

Case Number: 3:20-CR-03659-CAB

Ryan T. Mardock, FD
Defendant’s Attorney

USM Number 49759-048

oO -
THE DEFENDANT:
pleaded guilty to count(s) One (1) of the Indictment

 

[1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
8:1326(a),(b) - Removed Alien Found in the United States 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[_] The defendant has been found not guilty on count(s)

 

[] Count(s) is dismissed on the motion of the United States.

 

h] Assessment: $100.00 waived.

 

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

X] No fine [) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 9,2021

Date of 4 of Sentence

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

 

 
 

ar

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOSE ROGELIO FLORES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-03659-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TWELVE (12) MONTHS AND ONE (1) DAY.

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LI] at A.M, on

 

 

O asnotified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O_ onor before

CL] as notified by the United States Marshal.

QO as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:20-CR-03659-CAB
